Case 6:20-cv-01220-WWB-LRH Document 17 Filed 07/20/20 Page 1 of 6 PageID 190


                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

JOHN DOE,

                     Plaintiff,

v.                                                  Case No: 6:20-cv-1220-Orl-78LRH

EMBRY-RIDDLE AERONAUTICAL
UNIVERSITY, INC.,

                     Defendant.



                 RELATED CASE ORDER AND TRACK TWO NOTICE

       No later than fourteen (14) days from the date of this Notice, counsel and any pro

se party shall comply with Local Rule 1.04(d) and shall file and serve a certification as to

whether the instant action should be designated as a similar or successive case pursuant

to Local Rule 1.04(a)(b).    The parties shall utilize the attached form titled Notice of

Pendency of Other Actions.

       Additionally, in accordance with Local Rule 3.05, this action is designated as a

TRACK TWO CASE. The Court’s goal is to try most Track Two cases within 12 - 18

months of filing. The filing party (that is, the party that instituted suit in this Court)

is responsible for serving a copy of this Notice and its attachments upon all other

parties.

       To facilitate the issuance of a Case Management and Scheduling Order within the

time periods described in Federal Rule of Civil Procedure 16(b)(2), the parties shall

conduct a case management conference in person no later than 45 days after service or

appearance of any defendant. The Case Management Report (“Report”) must be filed

within seven days of the case management conference. In preparing their Report,
Case 6:20-cv-01220-WWB-LRH Document 17 Filed 07/20/20 Page 2 of 6 PageID 191


the parties shall consult the Federal Rules of Civil Procedure and the Local Rules

(available from the Clerk or at http://www.flmd.uscourts.gov). Counsel for all parties share

the obligation to timely comply with the requirements of Federal Rule of Civil Procedure

16(b)(2) and are reminded that they must do so despite the pendency of any undecided

motions.

       The parties are advised that utilization of the Case Management Report form is

mandatory. The parties shall utilize the Case Management Report form located at the

Court’s website www.flmd.uscourts.gov under “Judicial Information” and under assigned

Judge Wendy W. Berger, United States District Judge.

       Dated: July 20, 2020.


                                                 ELIZABETH M. WARREN,
                                                 CLERK

                                                 By:      /s/ Regina M. Fermer
                                                 Deputy Clerk




Copies furnished to:

Counsel of Record
Unrepresented Parties
Case 6:20-cv-01220-WWB-LRH Document 17 Filed 07/20/20 Page 3 of 6 PageID 192


                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

JOHN DOE,

                       Plaintiff,

v.                                                     Case No: 6:20-cv-1220-Orl-78LRH

EMBRY-RIDDLE AERONAUTICAL
UNIVERSITY, INC.,

                       Defendant.


                      NOTICE OF PENDENCY OF OTHER ACTIONS

         In accordance with Local Rule 1.04(d), I certify that the instant action:

_____      IS          related to pending or closed civil or criminal case(s) previously filed
                       in this Court, or any other Federal or State court, or administrative
                       agency as indicated below:
                       _____________________________________________________
                       _____________________________________________________
                       _____________________________________________________
                       _____________________________________________________

_____ IS NOT           related to any pending or closed civil or criminal case filed with this
                       Court, or any other Federal or State court, or administrative agency.

      I further certify that I will serve a copy of this NOTICE OF PENDENCY OF OTHER
ACTIONS upon each party no later than fourteen days after appearance of the party.


Dated:

                                                        _____________________________
                                                         Counsel of Record or Pro Se Party
                                                                  [Address and Telephone]
Case 6:20-cv-01220-WWB-LRH Document 17 Filed 07/20/20 Page 4 of 6 PageID 193
        Case 6:20-cv-01220-WWB-LRH Document 17 Filed 07/20/20 Page 5 of 6 PageID 194
AO 85 (Rev. 01/09) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                   UNITED STATES DISTRICT COURT
                                                                    for the
                                                        Middle District of Florida

                          JOHN DOE
                              Plaintiff
                                                                         )
                                                                         )
                 v.                                                           Civil Action No.        6:20-cv-1220-Orl-78LRH
                                                                         )
EMBRY-RIDDLE AERONAUTICAL UNIVERSITY,
                                                                         )
                INC.
                                                                         )
                            Defendant



           NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

       Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to
conduct all proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment.
The judgment may then be appealed directly to the United States court of appeals like any other judgment of this
court. A magistrate judge may exercise this authority only if all parties voluntarily consent.

        You may consent to have your case referred to a magistrate judge, or you may withhold your consent
without adverse substantive consequences. The name of any party withholding consent will not be revealed
to any judge who may otherwise be involved with your case.

         Consent to a magistrate judge’s authority. The following parties consent to have a United States
magistrate judge conduct all proceedings in this case including trial, the entry of final judgment, and all post-
trial proceedings.

           Parties’ printed names                              Signatures of parties or attorneys                        Dates




                                                             Reference Order
      IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all
proceedings and order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P.
73.


Date:
                                                                                            District Judge’s signature




                                                                                             Printed name and title


Note: Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a
United States magistrate judge. Do not return this form to a judge.
        Case 6:20-cv-01220-WWB-LRH Document 17 Filed 07/20/20 Page 6 of 6 PageID 195
AO 85A (Rev. 01/09) Notice, Consent, and Reference of a Dispositive Motion to a Magistrate Judge




                                 UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Middle District of Florida

                        JOHN DOE
                                                                       )
                           Plaintiff
                                                                       )
                 v.                                                            Civil Action No. 6:20-cv-1220-Orl-78LRH
                                                                       )
EMBRY-RIDDLE AERONAUTICAL UNIVERSITY,
                                                                       )
                INC.
                                                                       )
                          Defendant

    NOTICE, CONSENT, AND REFERENCE OF A DISPOSITIVE MOTION TO A MAGISTRATE JUDGE

       Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available
to conduct all proceedings and enter a final order dispositive of each motion. A magistrate judge may
exercise this authority only if all parties voluntarily consent.

        You may consent to have motions referred to a magistrate judge, or you may withhold your consent
without adverse substantive consequences. The name of any party withholding consent will not be revealed
to any judge who may otherwise be involved with your case.

       Consent to a magistrate judge’s consideration of a dispositive motion. The following parties consent
to have a United States magistrate judge conduct any and all proceedings and enter a final order as to each
motion identified below (identify each motion by document number and title).

               Motions:




         Parties’ printed names                            Signatures of parties or attorneys                                Dates




                                                           Reference Order

      IT IS ORDERED: The motions are referred to a United States magistrate judge to conduct all
proceedings and enter a final order on the motions identified above in accordance with 28 U.S.C. § 636(c).

Date:
                                                                                                   District Judge’s signature


                                                                                                    Printed name and title


Note: Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a
United States magistrate judge. Do not return this form to a judge.
